Citation Nr: 0410448	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to April 1943 
and from April 1944 to July 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Manila, the 
Republic of the Philippines.

This appeal is REMANDED to the RO via the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.


REMAND

While VA had requested in-service chest x-rays, VA has never asked 
the service department to provide the veteran's complete service 
medical records.  Moreover, the appellant reported that the 
veteran was seen at, but not admitted to, the Southern Islands 
Hospital and that the veteran was seen by a doctor who diagnosed 
brain cancer.  Therefore, additional records may be available.  
VA's duty to assist the claimant includes obtaining relevant 
medical records in order to determine the nature and extent of the 
veteran's disability.  38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED for 
the following:

1.  Obtain all records from the Southern Islands Hospital and from 
the doctor who evaluated the veteran and diagnosed brain cancer.  
If any request for private treatment records is unsuccessful, 
notify the appellant appropriately.  38 C.F.R. § 3.159(e).

2.  Contact the National Personnel Records Center and obtain any 
service medical records for the veteran.  If any request for 
service medical records is unsuccessful, notify the appellant 
appropriately.  38 C.F.R. § 3.159(e).

3.  The RO must review the claims folder and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  

4.  Thereafter, the RO should readjudicate the appellant's claim.  
If the benefit sought on appeal remains denied, the appellant 
should be provided a supplemental statement of the case (SSOC).   
The SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



